Citation Nr: 1725525	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for superior labrum from anterior to posterior (SLAP) tear/right shoulder dislocation.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 1994, November 1994 to August 1997, and January 2000 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; his claim file is now in the jurisdiction of the St. Petersburg, Florida RO.
The Board notes in April 2012, the Veteran submitted a Form 9 that requested a Travel Board hearing. Subsequently, in April 2017, the Veteran withdrew his hearing request.


FINDING OF FACT

A SLAP tear/right shoulder dislocation is attributable to service.


CONCLUSION OF LAW

A SLAP tear/right shoulder dislocation was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined. In the instant case, since the Veteran's claimed shoulder disability is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required as to that issue.

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for a SLAP tear/right shoulder dislocation. He contended in his claim dated October 2015 that he dislocated his shoulder in boot camp and 13 years of push-ups added strain to that injury. He also stated in his statement of support dated April 2012 that he incurred a SLAP tear by doing repetitive push-ups required by the Navy three times a week.

In addition, in a letter to his wife dated March 1994, during the Veteran's active service boot camp training, he told his wife that he had thrown out his shoulder "real bad." He wrote that he was going to have to go to physical therapy once a day for four weeks. His treatment included steroids and electric shocks. The Veteran also wrote that he needed to stop writing because his shoulder hurt.

At a VA examination in January 2011, the examiner, upon review of the claim file and an examination of the Veteran, opined that the shoulder condition is at least as likely as not related to service. The examiner based this opinion on a report of medical history from April 2010, during reserve service, which noted a history of right shoulder dislocation which occurred over ten years prior. This report is confirmed by the Veteran's letter written during boot camp, describing his shoulder injury. 

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for the Veteran's shoulder disability is warranted. The Veteran has a current diagnosis of a right rotator cuff status post SLAP procedure as provided by the 2011 VA examination. Therefore, the first element of medical evidence of a current disability is accordingly met.

As for whether such shoulder disability is associated with the Veteran's active service, the VA examiner opined that his disability was at least as likely as not related to the shoulder condition during active service. 

Furthermore, the Veteran's 1994 letter to his wife provides further support of an in service injury. The Board finds the Veteran's statements both competent and credible. He described his contemporaneous injury, diagnosis and treatment at the time, as well as his symptoms of pain. 

Therefore, for the reasons and bases discussed above, the Board has resolved reasonable doubt in favor of the Veteran, and service connection for SLAP tear/right shoulder dislocation is granted. See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for SLAP tear/right shoulder dislocation is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


